Title: To James Madison from Tench Coxe, 17 October 1801
From: Coxe, Tench
To: Madison, James


SirPhilada. Octo. 17. 1801.
From a desire to cultivate the public interests and honor of the United States I prepared, soon after Mr Randolph’s resignation, the enclosed paper. It was candidly placed in the hands of Mr R’s successor. It will be perceived that it was studiously qualified so as to meet the prepossessions, some signal expressions of which Mr P. had suffered to escape him. It might be made a much stronger discussion. Tho it did no good then, the time may come when it may contribute to strengthen the hands of a negociator with Great Britain upon points touching our honor and interests. It is now of no use in my hands. I wish it may not go into your office, as it may injure me as I know it did in 1795. 6 & 7. You will excuse the ragged condition in which it is sent, as I have no one to copy it at present. I am, sir, yr. respecty. h. Servt.
Tench Coxe
The supporting papers in regard to the negroes were sent you in print since your appointment. They are under the signature of Juricola, and were addressed in 1795 to the President.
 

   RC and enclosure (DLC). RC docketed by JM, with his notation, “British Debts.” Enclosure 31 pp.; in a clerical hand, with several pages torn and with corrections and emendations supplied interlinearly by Coxe; dated August 1795 in the Index to the James Madison Papers and incorrectly attributed to JM in Gaillard Hunt, ed., The Writings of James Madison (9 vols.; New York, 1900–1910), 6:240–41 n. (see n. 1).


   In August 1795 Coxe had prepared “A Statement of the precise rights of Great Britain, resulting from the Article of the Treaty of peace which relates to private debts, intended to evince, that the United States really exceeded the measure of favorable treatment, which Justice to Great Britain, and the law of Nations, prescribed under the actual circumstances of the case.” He gave the paper to Timothy Pickering, who had recently succeeded Edmund Randolph as secretary of state, but Pickering returned it with the observation that he was less impressed with the force of Coxe’s arguments than Coxe was (Pickering to Coxe, 30 Sept. 1795, The Papers of Tench Coxe [PHi microfilm publication; Philadelphia, 1977], reel 63).


   In the summer of 1795, under the pseudonym “Juricola,” Coxe wrote four open letters critical of the Jay treaty, three of which upheld the property rights of slaveholders who had lost slaves to the British during the Revolution. Coxe had forwarded this material to Jefferson in 1795 but not to JM (Coxe to Jefferson, 30 Oct. 1795 [DLC: Jefferson Papers]; Coxe to Jefferson, 15 Mar. 1801 [DNA: RG 59, LAR, 1801–9]; see also PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:55).

